967 F.2d 587
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eugene J. HUTCH, Plaintiff-Appellant,v.John WAIHEE, Governor, et al., Defendant-Appellee.
No. 91-15704.
United States Court of Appeals, Ninth Circuit.
Submitted June 12, 1992.*Decided June 16, 1992.

Before GOODWIN, SCHROEDER and BEEZER, Circuit Judges.


1
MEMORANDUM**


2
Eugene J. Hutch filed a pro se complaint against John Waihee alleging violations of 28 U.S.C. § 1983.   The district court adopted the findings and recommendations of the magistrate pursuant to 28 U.S.C. § 636(b)(1) and dismissed the case.


3
The plaintiff is currently incarcerated.   He objects to the prison's policy of allowing prisoners to buy paper at the inmate store and to the fact that he was allowed only two hours of library access during the week of February 11, 1991 to February 15, 1991.


4
Noting the fact that the plaintiff is no stranger to state or federal court, the magistrate found that the plaintiff was not being denied access to the judiciary.   The plaintiff has demonstrated little difficulty in filing and maintaining legal actions.   The magistrate found that the restriction of library time to specified hours during the week was necessary to allow other prisoners equal access.   The magistrate concluded that the plaintiff had failed to establish a cause of action under § 1983.   The district court adopted these findings.


5
This court firmly supports the principles of court access announced in  Bounds v. Smith, 430 U.S. 817 (1977).   These concerns, however, are not implicated in this case.   We find no error and affirm the judgment.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a);  Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3